Citation Nr: 0111226	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  94-37 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an original evaluation in excess of 20 
percent for degenerative disc disease of the lumbar spine, 
with herniated nucleus pulposus at L5-S1.

2.  Entitlement to an original evaluation in excess of 10 
percent for residuals of a neck injury, with cervical strain 
and headaches.

3.  Entitlement to an effective date prior to September 23, 
1988, for service connection for degenerative disc disease of 
the lumbar spine, with herniated nucleus pulposus at L5-S1, 
and for residuals of a neck injury with cervical strain and 
headaches.


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel



INTRODUCTION

The veteran had active naval service from August 1972 to June 
1976, and had subsequent service in the Army National Guard.  

In June 1976, he filed the initial claim of service 
connection for head, neck, and back disabilities.  By April 
1977 decision, the Department of Veterans Affairs (VA) Los 
Angeles Regional Office (RO) denied the claim.  The RO issued 
notice in May 1977 and the veteran did not appeal.  By May 
1980 decision, the RO reopened and again denied service 
connection for head, neck, and back injuries.  The RO mailed 
notice in August 1980.  The veteran's notice of disagreement 
to that decision was not received by the RO until September 
23, 1988.  The veteran was informed that the notice of 
disagreement was untimely because it was not received within 
one year after he was notified of the May 1980 RO decision.  
However, the RO characterized the correspondence as a claim 
to reopen the previous denial of service connection for 
lumbar and cervical spine disabilities, as it contained 
notification of additional VA medical records related to said 
claim.  By October 1989 decision, after consideration of 
additional evidence, the RO again denied service connection 
for lumbar and cervical spine disabilities.  

This case was previously before the Board of Veterans' 
Appeals (Board) in December 1991, at which time service 
connection was granted for degenerative disc disease of the 
lumbar spine, and for chronic cervical strain with headaches.  
The claim is now before the Board from an January 1992 RO 
decision which rated each disability 10 percent disabling 
(Diagnostic Code 5290 for the cervical spine and Diagnostic 
Code 5293 for the lumbar spine), effective from February 23, 
1989.  He filed a timely notice of disagreement with the 
decision, contending that the lumbar and cervical spine 
disabilities warranted higher evaluations, and that the 
effective date of service connection for same should be 
August 1979.  

By March 1993 decision, the RO determined that the January 
1992 decision was in error for not assigning an effective 
date from September 23, 1988, as that was the date the 
veteran informed that there was additional evidence to reopen 
his claims, and the claims were continuously pursued since 
that date.  Thus, consistent with the provisions regarding 
clear and unmistakable error under 38 C.F.R. § 3.105(a), the 
RO established September 23, 1989, as the correct effective 
date for service connection of the lumbar and cervical spine 
disabilities.

By April 1995 decision, the RO increased the evaluation for 
the service-connected lumbar spine disability from 10 percent 
to 20 percent.  The Board notes that the U.S. Court of 
Appeals for Veterans Claims (Court) has held that on a claim 
for an increased rating, the appellant will generally be 
presumed to be seeking the maximum benefit allowed by law, 
and it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  See AB 
v. Brown, 6 Vet. App. 35 (1993).  The Court further held 
that, where a claimant files a notice of disagreement to an 
RO decision assigning a particular rating, a subsequent RO 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the appeal.  Id.  As 
regulations provide higher ratings for the lumbar spine 
disability and the cervical spine disability, the issues 
remain on appeal.

By November 1999 and September 2000 decisions, the RO denied 
service connection for post-traumatic stress disorder (PTSD).  
The record reflects that the veteran has not submitted a 
notice of disagreement with those decisions.  A claimant's 
timely filed notice of disagreement initiates an appeal of an 
adjudicative determination by the RO and expresses the desire 
to contest the result of such adjudication.  As the veteran 
has not addressed the issue of service connection for PTSD in 
either a notice of disagreement or in any other communication 
received since the November 1999 or September 2000 decision, 
that issue is not now in appellate status.  See 38 C.F.R. 
§§ 20.200, 20.201 (2000).

The Board notes that a claim placed in appellate status by 
disagreement with the original or initial rating award 
(service connection having been allowed) but not yet 
ultimately resolved, as is the case here, remains an 
"original claim" and is not a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate compensable evaluations must be assigned for 
separate periods of time if such distinct periods are shown 
by the competent evidence of record during the pendency of 
the appeal, a practice known as "staged" ratings.  Id. at 
126.  Thus, the propriety of the rating from the effective 
date of the award through to the time when a final resolution 
of the issues has been reached, is currently before the 
Board.  Grantham v. Brown, 114 F.3d 1156 (1997); Fenderson, 
supra.

For the purposes of his appeal, the veteran was represented 
by a private attorney since 1989.  In April 1999, however, 
the attorney informed the RO in writing of his withdrawal as 
the veteran's representative.  The attorney's withdrawal is 
valid, and the Board may proceed, as the veteran has not 
advised VA of any intention to obtain other representation 
before proceeding with this appeal.  See 38 C.F.R. 
§ 20.608(a) (2000).


FINDINGS OF FACT

1.  Degenerative disc disease is severe overall since 1988 
with neurologic symptoms, characteristic pain and 
demonstrable muscle spasm and limitation of motion; 
pronounced symptoms with absent ankle jerk are present since 
examination of April 8, 1999.

2.  The residuals of his residuals of a neck injury, with 
cervical strain and headaches, have been manifested by 
subjective complaints of intermittent to constant neck pain 
and limitation of motion since 1988 that produce moderate 
impairment of function.  

3.  The veteran's claim of service connection for lumbar and 
cervical spine disabilities was denied by the RO in a final 
May 1980 decision; his application to reopen his claim was 
received at the RO on September 23, 1988.



CONCLUSIONS OF LAW

1.  The criteria for an original disability rating of 40 
percent for degenerative disc disease of the lumbar spine, 
with herniated nucleus pulposus at L5-S1, have been 
approximated since the time service connection was granted 
and the 60 percent criteria are met from April 8, 1999.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293 (2000).

2.  The criteria for an original disability evaluation of 20 
percent for residuals of a neck injury, with cervical strain 
and headaches, have been met at any time since service 
connection was granted for same.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. 
§§ 4.40, 4.45, 4.71a, 4.124a, Diagnostic Codes 5285, 5286, 
5287, 5290, 5293 (2000).

3.  Entitlement to an effective date prior to September 23, 
1988, for service connection of lumbar and cervical spine 
disabilities is not established.  38 U.S.C.A. § 5110 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the symptoms of his service-
connected lumbar and cervical spine disabilities are more 
severe than represented by the current disability rating 
assigned to each.  He also contends that the effective date 
of service connection for both disabilities should be 
retroactive to August 1979.  VA has a duty to assist him in 
the development of facts pertinent to his claims.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A); 38 C.F.R. §§ 3.103, 3.159 (2000).  VA's 
duty to assist includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The duty further includes obtaining 
medical records and medical examinations where indicated by 
the facts and circumstances of the case.  See, e.g., Littke 
v. Derwinski, 1 Vet. App. 90 (1990).  

In this case, VA medical examinations were conducted (most 
recently in July 1997 and April 1999) and copies of the 
examination reports are associated with the claims folder.  
The record shows the RO has obtained identified private 
medical records.  By virtue of rating decisions, a statement 
of the case, and a supplemental statement of the case issued 
during the pendency of the appeal, the veteran was given 
notice of the information and medical evidence necessary to 
substantiate his claim for increased evaluations of the 
lumbar and cervical spine disabilities, and his claim for an 
earlier effective date of service connection.  In sum, the RO 
has made reasonable efforts to obtain records adequately 
identified by the veteran; in fact, it appears that all 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims folder.  As 
there does not appear to be probative evidence that is not of 
record, VA has fulfilled its duty to assist the veteran in 
developing the facts pertinent to his claims.

I.  Background

The evidence of record reflects that the veteran sustained 
injuries in service when he was struck in the abdomen by a 
pallet of ammunition in 1973.  He also sustained neck and 
back injuries while on active duty in an automobile accident 
in August 1979.  On VA physical examination in March 1980, 
the veteran described limited mobility of his neck and back.  
Objective examination demonstrated that his neck and low back 
were fully normal.  The diagnosis was no objectively 
demonstrated low back abnormality.  

As noted above, the RO denied service connection for head, 
neck, or back injuries in May 1980, and the veteran was 
notified of the decision in August 1980.  On September 23, 
1988, the RO received a notice of disagreement with the May 
1980 decision.  The veteran was informed that the notice of 
disagreement was untimely as it was not filed within one year 
after he was notified that his claim was denied.  He was also 
informed that he would need to furnish new and material 
evidence to reopen his claim.  In the notice of disagreement, 
the veteran reported there was evidence supporting his claims 
of service connection that had not yet been associated with 
the claims folder.

On February 23, 1989, he file a claim to reopen his case, and 
furnished additional evidence in support of service 
connection.  VA outpatient and private medical records dated 
from August 1980 to October 1988 show diagnoses, in pertinent 
part, of post-concussion syndrome manifested by headaches and 
chronic cervical strain.  A chiropractic report dated in 
October 1985 reveals lumbar spine pathology.  

A private physician's medical examination in September 1988 
revealed diffuse tenderness of the lumbar spine, and slight 
loss of lumbar lordosis.  There was limitation of lower back 
motion on flexion, lateral bending, and hyperextension.  
There was numbness of the posterior lateral aspect of the 
left foot.  The diagnosis was recurrent back strain, and 
degenerative disc disease, L5-S1.  The physician noted the 
veteran's complaints of difficulty sitting or driving because 
of shooting pains in the lower extremity.  Magnetic resonance 
imaging (MRI) in October 1988 revealed a large herniated disc 
at L5-S1 on the left side, causing pressure to the dural sac 
as well as the nerve root.  

On VA examination in June 1989, the veteran reported that he 
was employed as a clerk for the U.S. Postal Service.  
Subjectively, he had increasing neck pain, with restricted 
neck motion and daily headaches.  He was able to sit at work 
for approximately one hour before his back pain became 
unbearable.  It was difficult to drive, and after 40-50 
minutes he had to stop driving and prop his back for relief.  
He described left leg pain and intermittent sciatica, and 
stated that he could not remain standing for more than a few 
minutes.  He could walk 3 to 4 blocks before having to stop, 
and it was impossible for him to run or jog.  He had 
difficulty at work lifting mailbags. Objective examination 
revealed that the veteran walked slowly and abnormally, with 
weakness of the lower left extremity.  He was able to squat 
without pain, and heel-and-toe walking was normal.  The 
lumbar curve was increased, there was moderate muscle spasm 
at the lumbar spine, and there was tenderness from L4 to the 
sacrum.  Lateral bending to the right and to the left was 
limited to 50 percent of normal, with pain in the right 
lumbosacral region noted on both motions.  There was left 
sciatic notch tenderness.  The veteran's neck revealed 
moderate tenderness, and spasm of the trapezius muscles.  
Extension and flexion of the cervical spine was limited to 25 
percent of normal.  Lateral turning to the left and right 
were limited to 50 percent of normal.  Forced motion of the 
neck was painful.  X-ray studies of the cervical spine 
appeared normal.  The diagnosis was herniated lumbar disc at 
L5-S1, and chronic neck sprain with frequent headaches.

Based on the additional evidence, including the veteran's 
testimony, the RO issued an October 1989 decision that 
reopened, and denied, service connection for lumbar and 
cervical spine injuries.  The veteran filed a timely notice 
of disagreement with the decision in November 1989.

This case was previously before the Board in December 1991.  
By Board decision in the same month, service connection was 
granted for degenerative disc disease of the lumbar spine, 
and for chronic cervical strain with headaches.  Thereafter, 
the RO issued a January 1992 decision that evaluated both the 
lumbar and cervical spine disabilities 10 percent disabling, 
effective February 23, 1989.  The veteran initiated a timely 
appeal of the January 1992 RO decision, disagreeing with the 
ratings assigned the lumbar and cervical spine disabilities, 
and contending that the effective date should be in August 
1979.

The medical evidence of record reveals that the veteran 
underwent lumbar laminectomy and excision of a herniated disc 
in January 1990.

In November 1992, VA X-ray studies of the cervical spine were 
interpreted as showing degenerative disc disease, with 
narrowing of the C4-5 and C5-6 disc spaces.  The remainder of 
the disc spaces were normal, and there was no significant 
bony encroachment seen on the intervertebral foramina.  

On VA examination in December 1992, the veteran described 
daily pain, with headaches, neck stiffness, lower back pain, 
and reduced mobility.  He stated that pain caused stress at 
work and lost time from work.  Objective examination of the 
lower back revealed some muscle spasm around the lower lumbar 
spine.  Range of motion tests of the lumbar spine showed that 
flexion was to 90 degrees and extension was to 30 degrees.  
Lateral bending was to 35 degrees, bilaterally, and lateral 
rotation was to 45 degrees, bilaterally.  X-ray studies show 
slight removal of the lamina and disc, compatible with the 
diskectomy in January 1990.  Objective examination of the 
cervical spine revealed the following limitations of motion: 
flexion was to 40 degrees, extension was to 30 degrees; 
lateral bending was to 20 degrees, bilaterally; and lateral 
rotation was to 45 degrees, bilaterally.  The diagnosis was 
status post lumbar diskectomy with a mild degree of lower 
backache, and cervical chronic strain with pain on the right 
side of the head and neck.

By March 1993 decision, the RO denied an evaluation in excess 
of 10 percent for both lumbar and cervical spine 
disabilities.  The RO determined, however, that the January 
1992 decision was in error for not assigning an effective 
date from September 23, 1988, as that was the date the 
veteran furnished additional evidence to reopen his claims, 
and the claims were continuously pursued since that date.  
Thus, consistent with the provisions regarding clear and 
unmistakable error under 38 C.F.R. § 3.105(a), the RO 
established September 23, 1989, as the correct effective date 
for service connection of the lumbar and cervical spine 
disabilities.

On follow-up VA clinical examination in February 1995, the 
veteran had low back pain radiating into the right buttock.  
The diagnosis was herniation of L5 and bulging of L4.  A VA 
outpatient record in the same month reflects that the veteran 
was unable to lift objects heavier than 10 pounds because of 
a herniated disc in the lumbar spine.

By April 1995 rating decision, the RO increased the rating 
for lumbar spine disability from 10 percent to 20 percent 
(Code 5293).  The 10 percent rating (Code 5290) previously 
assigned the cervical spine disability was continued.

A private physician's surgical report shows that in May 1996 
the veteran underwent left L5-S1 hemilaminectomy, left S1 
root decompression, left L5-S1 diskectomy, and left L5 root 
decompression.  The postoperative diagnosis was severe hard 
disc formation at L5-S1, with lateral recess stenosis with 
compression of the L5 and S1 root, and chronic adhesions. 

On VA spinal examination in July 1997, the veteran reported 
that he sustained a low back injury in 1989 while working for 
the U.S. Postal Service.  He stated that his lower back 
"felt great" after the first lumbar laminectomy in January 
1990, but he experienced a recurrence of lower back pain 1994 
after lifting heavy mailbags.  He described current symptoms 
of constant low back pain radiating to his left leg.  The 
pain was aggravated by sitting, standing, bending, lifting, 
or coughing.  He stated that his back pain required three 
weeks of bed-rest over the prior two months.  The examination 
revealed that his posture and gait were normal, and heal-and-
toe walking was intact.  Examination of the lumbar spine 
showed that flexion was to 80 degrees with pain, and 
extension was to 10 degrees with pain.  Lateral bending was 
to 30 degrees with pain.  Straight leg raising was positive 
at 60 degrees, bilaterally.  There was a positive left 
femoral nerve stretch.  The left Achilles reflex was absent, 
and sensation was diminished to the dorsum of the left foot.  
X-ray studies of the lumbar spine showed narrowing of the L4-
L5 disc space and significant narrowing of the L5-S1 disc 
space.  A laminotomy defect was note at L5. 

He complained of neck pain and stiffness that was aggravated 
by prolonged sitting.  He reported that he could not turn his 
head to the right, and had left hand weakness.  Objectively, 
the cervical spine demonstrated no spasm or tenderness.  
Range of motion of the cervical spine was to 60 degrees on 
flexion, and to 60 degrees on extension.  Right and left 
rotation was to 60 degrees.  Right and left flexion was to 60 
degrees and restricted by stiffness.  X-ray studies of the 
cervical spine showed that disc spaces were well maintained 
with no degenerative changes.  The diagnosis was chronic 
cervical spine, and status post lumbar laminectomy times two, 
failed back syndrome.  The physician opined that, with regard 
to his neck, the veteran did not have significant impairment 
from functional activities.  Regarding the lower back, 
significant impairment was noted, which the physician related 
to the injuries the veteran sustained while working for the 
Postal Service.  

On July 1997 VA neurological examination, range of motion of 
the cervical spine was to 15 to 20 degrees on flexion, and 
extension was to 45 degrees.  Lateral bending was to 30 
degrees, bilaterally, and rotation was to 30 to 45 degrees, 
bilaterally.  The diagnosis was cervical neck pain unlikely 
to be a disc, possibly representing cervical muscle strain 
exacerbated by his present employment.

A VA orthopedic clinic report dated in November 1998 shows 
that the veteran described progressive, continuous lower back 
pain.  He reported increasing radiation down the left leg, 
accompanied by numbness of toes and generalize left leg 
weakness.  Objectively, he was in apparent distress secondary 
to lower back pain.  He had 2+ patellar reflexes, 
bilaterally, 2+ ankle jerk on the right, and diminished ankle 
jerk on the left.  The diagnosis was lumbar nerve root 
compression, with continuous radiating pain to the left leg, 
with left leg weakness, poorly controlled with medication.

An October 1998 MRI of the lumbar spine revealed post-
surgical changes at L4-5 and L5-S1, with fairly prominent 
epidural and perineural fibrosis at L5-S1 on the left side.  
There was no evidence of recurrent disk protrusion.  There 
was evidence of disk degeneration at both L4-5 and L5-S1 with 
significant decrease in vertebral heights of L5-S1 disc 
space.  Of record are electromyography nerve conduction 
studies, dated in June 1995, showing abnormal findings 
consistent with chronic left C5 radiculopathy.  

On VA examination of the lumbar spine in April 1999, the 
veteran described constant low back pain, radiating to the 
posterior aspect of the left hip, to the left knee, and 
infrequently to the left foot.  He reported that the low back 
pain was aggravated after sitting more than two hours, and 
after prolonged standing, walking, bending, or lifting.  He 
took Vicodin and Valium daily, and was taking four test 
medications.  He reported that he had several falls due to 
his left leg giving way.  His gait was normal on objective 
examination, and he was able to heel-and-toe walk without 
difficulty.  Objective examination of the lumbar spine 
revealed tenderness at the sacroiliac joints, bilaterally.  
Range of motion of the lumbar spine on flexion was to 75 
degrees, and extension was to 20 degrees.  Lateral bending 
and rotation were both to 30 degrees.  Active and passive 
ranges of motion were limited by pain and mechanical 
obstacles.  No weakness, fatigue, or incoordination was 
noted.  A sciatic tension test, performed with the veteran 
seated and supine, caused back pain bilaterally.  X-ray 
studies of the lumbar spine revealed moderate narrowing at 
L4-5, and moderate to severe narrowing at L5-S1, especially 
posteriorly.  There were signs of foraminotomy at L5.  Muscle 
testing showed that muscle strength on both hips was 5/5.  
Muscle strength in the lower extremities was 5/5.  The 
reflexes were 2+ in the patellae and right Achilles, and the 
left Achilles reflex was absent.  There was diminished 
sensation of the left 3rd and 4th toes and the right 1st toe.  
The diagnosis was status post re-do L5 laminectomy with 
residual radiculitis.

On VA examination of the cervical spine in April 1999, the 
veteran described constant neck pain.  There was numbness in 
his left hand, and he denied radicular pain.  Tenderness was 
present in the right trapezius posteriorly.  Range of motion 
tests showed that flexion of the cervical spine was to 55 
degrees, and extension was to 40 degrees.  Rotation to the 
left and to the right was to 75 degrees.  Lateral bending to 
the left and right was to 30 degrees.  Active and passive 
ranges of motion caused neck pain.  No weakness, fatigue, or 
incoordination was noted.  X-rays of the cervical spine 
revealed normal lordosis and normal disc heights and spaces.  
The bony density was normal and no degenerative changes were 
found.  The diagnosis was chronic cervical sprain.  In 
summation, the physician expressly reported that the current 
neck and back pathology were attributable to the in-service 
injury in 1973 and the injuries incurred in the 1979 
automobile accident.  

II.  Increased Rating Claims

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000).  Separate 
diagnostic codes identify the various disabilities.  In 
regard to any request for an increased schedular evaluation, 
the Board will only consider the factors as enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204 (1994); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

The present level of disability is of primary concern; the 
regulations do not give past medical reports precedence over 
current findings.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).  The degree of impairment resulting 
from a disability is a factual determination and the Board's 
primary focus in such cases is upon the current severity of 
the disability.  Id. at 57-58; Solomon v. Brown, 6 Vet. App. 
396 (1994).

In evaluating disabilities of the musculoskeletal system, 
rating factors include functional loss due to pain supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  38 C.F.R. § 4.40.  
Inquiry must also be made as to weakened movement, excess 
fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  Functional impairment shall also be evaluated 
on the basis of lack of usefulness, and the effects of the 
disability upon the person's ordinary activity.  38 C.F.R. § 
4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board notes that in assigning an appropriate rating, the 
policy against "pyramiding" of disability awards enumerated 
by 38 C.F.R. § 4.14 (2000) must be considered.  In other 
words, while several diagnostic codes may apply in the 
instant case, "the rating schedule may not be employed as a 
vehicle for compensating a claimant twice (or more) for the 
same symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  In this 
context, VAOPGCPREC 36-97 (December 12, 1997) noted that Code 
5293 involves loss of range of motion because the nerve 
defects and resulting pain associated with injury to the 
spine may cause limitation of motion.  A claimant, however, 
could not be rated under Code 5293 based upon limitation of 
motion and also be rated under another code based on 
limitation of motion such as Code 5292, because to do so 
would constitute pyramiding.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2000).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.3 (2000); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518 (1996) (citing Gilbert, 1 Vet. App. at 
54).

A.  Lumbar Spine Claim

The veteran's low back disability is currently evaluated by 
criteria set forth under 38 C.F.R. § 4.71a, Code 5293, which 
provide that a 20 percent evaluation is warranted when 
intervertebral disc syndrome is characterized by moderate 
symptoms with recurring attacks of pain.  Severe symptoms, 
with recurring attacks and intermittent relief warrant a 40 
percent evaluation.  Pronounced symptoms that are persistent 
and compatible with sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to the site of the 
diseased disc, with little intermittent relief are assigned a 
60 percent evaluation.  The maximum evaluation available 
under Code 5293 is 60 percent.  

The veteran's low back disability could also be rated under 
38 C.F.R. § 4.71a, Code 5295 (2000), which provides for the 
evaluation of lumbosacral strain.  With muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in a standing position, a rating of 20 percent is 
provided.  When lumbosacral strain is severe; with listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of the joint space, or some of 
the above with abnormal mobility on forced motion, a rating 
of 40 percent is provided.  The maximum rating available 
under Code 5295 is 40 percent.  

The veteran's low back disability could also be rated under 
38 C.F.R. § 4.71a, Code 5292 (2000), which provides for the 
evaluation of limitation of motion of the lumbar spine.  When 
the limitation of motion is moderate, a 20 percent rating is 
provided.  When the limitation of motion is severe, a rating 
of 40 percent is warranted.  The maximum evaluation available 
under Code 5292 is 40 percent.  

As shown, a 60 percent rating under Code 5293 is warranted 
for intervertebral disc syndrome when the symptoms are 
characterized as pronounced, and are persistent and 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc.  The terms "mild," "moderate," "moderately-
severe," "severe," and "pronounced" are not defined in 
the VA Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, it is incumbent upon the Board 
to arrive at an equitable and just decision after having 
evaluated the evidence.  38 C.F.R. § 4.6 (2000).  Terminology 
such as "moderate," "moderately-severe," "severe," and 
"pronounced" are used by VA examiners and others and 
although an element of evidence to be considered by the 
Board, are not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2000).

In this case, the totality of the evidence has consistently 
shown that the veteran's degenerative disc disease of the 
lumbar spine, with herniated nucleus pulposus at L5-S1, is 
productive of limitation of motion of the lumbar spine, with 
associated pain and functional impairment.  The Board 
recognizes that VA and private physicians who examined the 
veteran have not characterized the limitation of motion 
caused by his low back disability as mild, moderate, severe, 
or pronounced.  Significantly, however, the majority of the 
examination reports provide express notations that the 
veteran has lower back limitation of motion with associated 
pain, and he has point tenderness and muscle spasm in the 
lumbar spine area.  Further, as revealed by all the evidence, 
pain and limitation of motion have caused the veteran 
additional functional loss.  

It is also apparent that an absent left ankle jerk represents 
more than an isolated finding, as diminished or absent left 
ankle jerk was detected on VA examination in July 1997, 
November 1998, and April 1999 with absent ankle jerk found on 
the most recent examination.  The question whether he 
experiences "little" intermittent relief is a closer call, 
and the record is admittedly less than unambiguous.  The 
veteran has consistently related that he has continually 
experienced pain in the lumbar and cervical spine areas since 
at least August 1979.  The relevant objective medical reports 
of record do not expressly comment on this element but are 
not inconsistent with the conclusion that there has been no 
sustained relief of the lower back disability.  The symptoms 
related to his lumbar spine disability plainly have been 
persistent.  He has articulated problems with continuing 
pain, and the medical data over the past few years do not 
contradict the presence of chronic pain attributable to the 
service-connected lumbar spine disability.  As noted above, 
it is not a requirement that all the criteria of a rating be 
established for the assignment of that particular evaluation.  
38 C.F.R. § 4.21.

Given the circumstances of this case, and resolving the 
benefit of the doubt in the veteran's favor, the Board finds 
that the evidence of record has demonstrated that his 
degenerative disc disease of the lumbar spine, with herniated 
nucleus pulposus at L5-S1, can be fairly characterized as 
severe since 1988 and pronounced since April 1999 on a facts 
found basis.  With documentation that he experiences pain 
chronic low back pain with point tenderness, muscle spasm, 
and absent left ankle jerk, combined with the veteran's 
consistent history of pronounced lower back pain, and with 
consideration given to the symptoms of the pain on functional 
impairment outlined above, the Board holds that the veteran's 
service-connected lumbar spine disability warrants a 
disability rating of 40 percent until April 8, 1999 and then 
60 percent under Diagnostic Code 5293.  See 38 C.F.R. § 4.7.  
A body part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. § 4.40 (emphasis added).

The totality of the evidence adequately portrays the 
functional loss due to pain, as well as the degree of loss of 
function due to weakened movement, excess fatigability, or 
incoordination, in accordance with 38 C.F.R. §§ 4.10, 4.40, 
4.45, and demonstrate that any such functional loss is 
contemplated by the 40 and 60 percent ratings for chronic 
lower back disability herein assigned under Code 5293. 

As noted above, the veteran's lower back disability could 
also be rated under Codes 5292 and 5295.  However, as the 
maximum schedular rating under those codes is limited to 40 
percent, the Board finds that an evaluation under Code 5293 
more accurately reflects the overall disability.

Finally, the Board notes that analysis of a claim for a 
higher initial rating requires consideration of the 
possibility of "staged ratings," wherein VA assesses 
whether the level of impairment has changed during the 
pendency of a claim, and then determines the appropriate 
rating at those various stages.  See Fenderson, 12 Vet. App. 
119.  Here, the Board has considered the concept of staged 
ratings pursuant to the guidelines of Fenderson, and finds 
that the totality of the evidence shows that symptoms of the 
veteran's degenerative disc disease of the lumbar spine, with 
herniated nucleus pulposus at L5-S1, have consistently met or 
nearly approximated the criteria necessary for the evaluation 
of 40 percent herein assigned, effective September 23, 1988 
and 60 percent from April 8, 1999 the date of the recent 
examination.  

B.  Cervical Spine

The veteran's service-connected residuals of a neck injury, 
with cervical strain and headaches, is currently evaluated by 
criteria set forth under 38 C.F.R. § 4.71a, Code 5290, which 
provide that a 10 percent evaluation is warranted when there 
is slight limitation of motion of the cervical spine.  A 20 
percent evaluation is warranted when there is moderate 
limitation of motion of the cervical spine, and a 30 percent 
evaluation is warranted where motion of the cervical spine is 
severely limited.  The maximum evaluation available under 
Code 5290 is 30 percent.  

Applying the facts in this case to the criteria set forth 
above, the Board believes it is reasonable to find that the 
criteria for a rating in excess of 10 percent under Code 
5290, for residuals of a neck injury with cervical strain and 
headaches, have been since the award of service connection.  
Specifically, it is noted that objective medical findings 
have shown what could be fairly characterized as moderate 
limitation of motion of the cervical spine.  

The range of motion studies of the cervical spine have 
overall shown more than slight limitation of motion, and the 
Board observes that objective medical examinations clearly 
support the veteran's reports of pain on motion.  As set 
forth above, the Court has held that an increased rating may 
be assigned for additional limitation of motion resulting 
from functional impairment.  DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. §§ 4.40, 4.45.  Thus, the Board has 
carefully reviewed the record in this regard and finds the 
objective evidence in this case indicates that a rating of 20 
percent is warranted.  The majority of the medical evidence 
shows no indications of atrophy, weakness, fatigue, 
incoordination, or evidence of disuse of the cervical spine.  
The record contains no significant competent evidence 
suggesting that the cervical spine disability impairs the 
veteran's functional activities to any significant degree.  
In sum, there is no objective medical indication of 
additional functional limitation to support a finding that 
the veteran's cervical spine disability impairs him to the 
extent that he has the equivalent of severe limitation of 
motion, such that a 30 percent rating under Code 5290 is 
warranted.  

The Board notes that there are other Diagnostic Codes which 
pertain to impairment of the cervical spine; the veteran is 
entitled to be rated under the Diagnostic Code which allows 
the highest possible evaluation consistent with the clinical 
findings shown on objective examination.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board has considered 
these alternative provisions, but finds that they avail the 
veteran no additional benefit.  As noted above for example, 
under Diagnostic Code 5293, intervertebral disc syndrome with 
moderate, recurring attacks is assigned a 20 percent rating.  
Here, VA X-rays have been variously interpreted and June 1995 
electromyography was interpreted as showing abnormal findings 
consistent with chronic left C5 radiculopathy.  However, 
there is no persuasive evidence that any degenerative disc 
disease of the veteran's cervical spine can be fairly 
characterized as more than moderate such that would warrant a 
rating in excess of 20 percent under Code 5293.  As shown, 
the most recent medical findings establish that although the 
veteran has neck tenderness and pain on active and passive 
ranges of motion, his cervical spine disability does not 
produce symptoms such as weakness, fatigue, or 
incoordination.  Any degenerative disc disease of his 
cervical spine simply has not been shown to recur, or produce 
additional functional impairment to such a degree that it can 
be fairly characterized as more than moderate under Code 
5293.  The recent VA examination showed no neurologic 
manifestations being reported. 

Likewise, there is no objective medical evidence to establish 
that the veteran has sustained a cervical fracture, has 
unfavorable ankylosis of the cervical spine, or any other 
condition to establish that any other diagnostic code used to 
evaluate cervical spine disability is applicable.  See 38 
C.F.R. 4.71a, Codes 5285-5287.  


III.  Effective Date Claim

Unless otherwise provided, the effective date of an award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.

The effective date of an award of disability compensation 
based on new and material evidence received after a final 
disallowance shall be the date of receipt of the new claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(q)(ii), (r).

Any communication or actions, indicating an intent to apply 
for one or more benefits under the laws administered by the 
VA, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155 (2000).  
Correspondence or evidence to constitute an informal claim 
must disclose an intent to apply for a particular benefit.  
Dunson v. Brown, 4 Vet. App. 327 (1993).

The record shows that the veteran's claim of service 
connection for lumbar and cervical spine disabilities was 
denied by the RO in April 1977 and May 1980 rating decisions.  
Although the veteran was notified of each decision, he did 
not perfect an appeal within the applicable time period; 
thus, the decisions are final.  See 38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (2000).

As noted, the RO determined that September 23, 1988, is the 
effective date for the award of service connection for the 
veteran's lumbar and cervical spine disabilities.  This date 
corresponds to the date that a communication was received 
from the veteran informing the RO that additional evidence 
pertaining to his claim had not yet been associated with the 
claims file.  The veteran maintains that he is entitled to an 
effective date in August 1979, apparently because that is the 
date he incurred lumbar and cervical spine injuries in an 
automobile accident while on active duty, and because the 
disabilities have remained symptomatic since that time.

Chronologically, the Board finds that the veteran's September 
1988 communication was the next pertinent communication 
related to the claim of service connection for lumbar and 
cervical disability received by the RO subsequent to the May 
1980 final decision.  Further, the Board concurs with the 
RO's finding, as set forth in the March 1993 RO decision, 
that the September 23, 1988, communication sufficiently 
identified the benefit he sought, i.e., a reopening of his 
claim of service connection for said disabilities.

In light of the Board's concurrence with the RO's finding 
that the veteran's application to reopen his claims of 
service connection for lumbar and cervical spine disabilities 
was received at the RO on September 23, 1988, an effective 
date of September 23, 1988, is warranted for the award of 
service connection for said disabilities.  38 C.F.R. § 
3.400(q)(ii).

The Board holds that there is no legal basis for an effective 
date earlier than September 23, 1988, absent a showing of 
clear and unmistakable error in the May 1980 rating decision 
denying service connection for lumbar and cervical spine 
disabilities.  See 38 C.F.R. § 3.105(a) (2000).  Clear and 
unmistakable error is an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts, as they were known at the time.  See 
Damrel v. Brown, 6 Vet. App. 242 (1994).  A determination 
that there was "clear and unmistakable error" must be based 
on the record that existed at the time of the prior decision, 
which in this case is the May 1980 final decision.  Here, the 
first medical evidence of record attributing the veteran's 
in-service symptoms (and post-service residuals) due to 
injuries to his lumbar and cervical spine was that evidence 
reported by the veteran in September 1988, and furnished to 
or obtained by the RO after September 1988.  That recent 
medical evidence may not be used in hindsight to find that 
previous determinations were clearly and unmistakably 
erroneous.

As clear and unmistakable error has not been shown, the 
earliest effective date possible for the award of service 
connection for lumbar and cervical spine disabilities is 
September 23, 1988, the date of receipt of the veteran's 
request to reopen his claim.  38 C.F.R. § 3.400.


ORDER

An original disability rating of 40 percent for degenerative 
disc disease of the lumbar spine, with herniated nucleus 
pulposus at L5-S1, is granted from September 23, 1988 and a 
60 percent rating is granted from April 8, 1999, subject to 
the law and regulations governing the payment of monetary 
awards.

An original evaluation of 20 percent for residuals of a neck 
injury, with cervical strain and headaches is granted from 
September 23, 1988, subject to the regulations governing the 
payment of monetary awards.

Entitlement to an effective date prior to September 23, 1988, 
for service connection for degenerative disc disease of the 
lumbar spine, with herniated nucleus pulposus at L5-S1, and 
for residuals of a neck injury with cervical strain and 
headaches, is denied.



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals



 

